     Case 2:18-cv-01207-RFB-VCF Document 31 Filed 07/13/20 Page 1 of 6



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                               ***
9     MIGUEL OMAR OJEDA-ENRIQUEZ,                        Case No. 2:18-cv-01207-RFB-VCF
10                                     Petitioner,                     ORDER
             v.
11

12    WARDEN, et al.,
13                                 Respondents.
14

15
           Before the Court are Petitioner Miguel Omar Ojeda-Enriquez’s motions for
16

17   discovery and to stay the case. ECF Nos. 23, 24. Respondents filed responses to both

18   motions and Ojeda-Enriquez replied. ECF Nos. 25- 28.
19
           I.     Background and Procedural History
20

21         Ojeda-Enriquez states that he pleaded guilty to two counts of sexual assault on a

22   child under fourteen. ECF No. 23, 4. He was sentenced to two consecutive terms of 35
23   years to life. ECF No. 12, 8. In June 2018, Ojeda-Enriquez submitted a pro se habeas
24
     petition and motion for appointment of counsel. See ECF No. 1 and attachments; ECF
25
     No. 4. The Court appointed the Federal Public Defender (FPD) as Petitioner’s counsel,
26
     and Ojeda-Enriquez filed a counseled, first-amended petition. ECF Nos. 7, 12. He made
27

28   it clear that the expiration of the statute of limitations was imminent and that the first-

                                                     1
     Case 2:18-cv-01207-RFB-VCF Document 31 Filed 07/13/20 Page 2 of 6



1    amended petition was filed to preserve all potential claims for relief pending counsel’s full
2    review and investigation of the case. Contemporaneously with the first-amended petition,
3
     Ojeda-Enriquez filed a motion for leave to file a second-amended petition, which the Court
4
     granted. ECF Nos. 14, 16. Now he has filed a motion for discovery as well as a motion
5
     for stay or in the alternative for an extension of time to file the second-amended petition.
6

7    ECF Nos. 23, 24. Respondents filed an opposition to the motion for discovery. ECF No.

8    26. Petitioner replied. ECF No. 27. Respondents filed an opposition to the motion to

9    stay, though they also stated that they did not, in principle, oppose an extension of time
10
     to file an amended petition. ECF No. 25. Petitioner replied. ECF No. 28.
11
            II.    Motion for Discovery
12
            Rule 6(a) of the Rules Governing Section 2254 Cases in the United States District
13

14   Courts states, “A judge may, for good cause, authorize a party to conduct discovery under

15   the Federal Rules of Civil Procedure and may limit the extent of discovery.” If, through
16   “specific allegations before the court,” the petitioner can “‘show reason to believe that the
17
     petitioner may, if the facts are fully developed, be able to demonstrate that he is . . .
18
     entitled to relief, it is the duty of the court to provide the necessary facilities and
19
     procedures for an adequate inquiry.’” Bracy v. Gramley, 520 U.S. 899, 908 –09 (1997)
20

21   (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)). The Supreme Court noted that the

22   facts of Bracy made it an abuse of discretion not to allow discovery, “Rule 6(a) makes it

23   clear that the scope and extent of such discovery is a matter confided to the discretion of
24   the District Court.” Bracy, 520 U.S. at 909.
25
            However, discovery in a federal habeas action does not necessarily extend to
26
     unexhausted federal claims. Calderon v. U.S. Dist. Court for the E. Dist. of
27
     California (“Roberts”), 113 F.3d 149 (9th Cir. 1997) (finding that district court’s grant of
28
                                                    2
     Case 2:18-cv-01207-RFB-VCF Document 31 Filed 07/13/20 Page 3 of 6



1    discovery was “inappropriate” when habeas petition contained unexhausted claims).
2    Moreover, in Cullen v. Pinholster, 563 U.S. 170, 183–84 (2011), the Supreme Court held
3
     that if a claim has been adjudicated on the merits by a state court, a
4
     federal habeas petitioner must overcome the limitations of section 2254(d)(1) based
5
     upon the record that was before that state court.
6

7          Generally, with respect to a claim adjudicated on the merits in state court, evidence

8    not presented to the state courts may not be introduced on federal habeas corpus review,
9    so long as the state court’s factual findings were not unreasonable. See Murray v. Schriro,
10
     745 F.3d 984, 999 (9th Cir. 2014). However, when determining whether a petitioner has
11
     established cause to excuse a procedural default of a claim for ineffective assistance of
12
     counsel pursuant to Martinez v. Ryan, the Court may consider that evidence to grant
13

14   habeas relief on the underlying claim. Jones v. Shin, 943 F.3d 1211, 1215 (9th Cir. 2019).

15         Here, Ojeda-Enriquez first argues that he can show good cause for discovery (ECF
16   No. 23, pp. 4-5). He sustained a gunshot wound to the head before the crimes to which
17
     he pled guilty occurred. His current counsel has retained a neurologist who has said that
18
     there are links between brain injuries in the region where Ojeda-Enriquez sustained his
19
     injury and changes in sexual behavior and preferences. The neurologist said such
20

21   injuries can also cause irresistible impulses. The neurologist recommended that Ojeda-

22   Enriquez undergo a brain CT scan in order to isolate the exact region that was impacted

23   by the gunshot wound. Ojeda-Enriquez contends that the requested CT scan would at a
24   minimum support claims of ineffective assistance of counsel, which were raised in
25
     Grounds 12. Id.   Petitioner further argues that such evidence could support a possible
26
     Martinez claim. See Martinez v. Ryan, 566 U.S. 1 (2012) (habeas petitioner can establish
27

28
                                                 3
     Case 2:18-cv-01207-RFB-VCF Document 31 Filed 07/13/20 Page 4 of 6



1    cause for procedural default of claim of ineffective assistance of counsel at trial with
2    showing of inadequate assistance of counsel at initial review collateral proceeding).
3
            Respondents assert that the Supreme Court in Bracy held that Rule 6 was meant
4
     to be applied consistently with the opinion in Harris v. Nelson, 394 U.S. 286 (1969). Harris,
5

6    in turn, held that “where specific allegations before the court show reason to believe that

7    the petitioner may, if the facts are fully developed, be able to demonstrate that he is . . .

8    entitled to relief, it is the duty of the court to provide the necessary facilities and
9    procedures for an adequate inquiry.” Harris, 394 U.S. at 300. They argue that the
10
     discovery request is premature because Ojeda-Enriquez has not yet filed a second-
11
     amended petition and therefore there is no way to determine at this time what claims, if
12
     any, the requested discovery would or would not support. Further, Respondents point out
13

14   that Ojeda-Enriquez has made no mention of presenting his discovery request or the

15   results thereof to the state courts.

16          As a preliminary matter, the Court disagrees with Respondents that the motion is
17
     premature. Petitioner has filed an amended petition and been granted leave to amend
18
     that petition, and the Court finds that this is sufficient to give Respondents notice of the
19
     claims for which Petitioner seeks discovery. See McDaniel v. U.S. Dist. Court for the Dist.
20

21   of Nev., 127 F.3d 886, 887 – 88 (9th Cir. 1997). Ojeda-Enriquez seeks discovery in the

22   form of a CT scan of his brain to attempt to identify the specific region where he sustained

23   an injury; depending on what or whether a region is identified by a scan. Unlike other
24   cases in which the Ninth Circuit has upheld a district court’s failure to find good cause to
25
     award discovery, what Petitioner seeks is clear—one CT scan—and the discovery does
26
     not unnecessarily burden the state. Compare with Earp v. Davis, 881 F.3d 1135, 1144
27
     (9th Cir. 2018) (rejecting request for further discovery regarding possible prosecutorial
28
                                                  4
     Case 2:18-cv-01207-RFB-VCF Document 31 Filed 07/13/20 Page 5 of 6



1    misconduct when missing evidence already permitted adverse inference sought by
2    petitioner). To the extent that there may be a question as to whether Petitioner has
3
     clearly developed the factual basis for such discovery and legal claims in the state courts,
4
     Bracy does not require that the Court make that determination at this point, and if
5
     Petitioner has and raises a valid Martinez claim, the issue may be moot. The Court
6

7    therefore grants Petitioner’s motion for discovery.

8              III.    Motion for Stay or Extension of Time
9
               Ojeda-Enriquez has also moved for a stay of these federal proceedings (ECF No.
10
     24). The FPD explains that the necessary investigation into Ojeda-Enriquez’s gunshot
11
     wound to the head and any brain injury and possible link to the crimes at issue is
12
     anticipated to be time-consuming. Counsel notes that they are working with prison
13

14   officials to schedule a time when the retained neurologist can meet with Ojeda-Enriquez.

15   Counsel also states that additional records, including from a government agency, need
16   to be obtained. This Court has the inherent power to control its docket and the disposition
17
     of its cases with economy of time and effort for both the court and the parties. See Ferdik
18
     v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). Moreover, the Court is mindful that
19
     current restrictions and safety protocols in response to the COVID-19 pandemic, including
20

21   strict limitations on visitation in Nevada prisons, the tele-work of the FPD, and the Nevada

22   guidelines regarding social distancing and non-essential commerce and activities, will

23   impact counsel’s ability to investigate this case and prepare the amended petition at this
24   time. 1 There is no indication here that petitioner seeks a stay for the purposes of delay.
25
     The motion for stay is, therefore, granted. In granting the stay, however, the Court makes
26

27

28
     1
         See, e.g., http://doc.nv.gov/About/Press_Release/covid19_updates/; nvhealthresponse.nv.gov.
                                                         5
     Case 2:18-cv-01207-RFB-VCF Document 31 Filed 07/13/20 Page 6 of 6



1    no assurances as to whether any claims in the second-amended petition will be
2    considered timely.
3
            IV.    CONCLUSION
4
            IT IS THEREFORE ORDERED that Petitioner’s motion for discovery (ECF No. 23)
5
     is GRANTED.
6

7           IT IS FURTHER ORDERED that Petitioner’s motion for issuance of stay and

8    abeyance (ECF No. 24) of this federal habeas corpus proceeding is GRANTED.
9           IT IS FURTHER ORDERED that this action is STAYED.
10
            IT IS FURTHER ORDERED that the grant of a stay is conditioned upon petitioner
11
     returning to federal court with a motion to reopen the case when counsel concludes
12
     investigation of his case.
13

14          IT IS FURTHER ORDERED that the Clerk SHALL ADMINISTRATIVELY CLOSE

15   this action, until such time as the Court grants a motion to reopen the matter.

16          IT IS FURTHER ORDERED that Petitioner’s motion for extension of time to file a
17   second-amended petition (ECF No. 22) is DENIED as moot.
18
            DATED: 13 July 2020.
19

20

21                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                 6
